DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               E.A.C., a Child,
                                 Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D20-2079

                            [August 18, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kathleen J. Kroll, Judge; L.T. Case No. 50-2020-CJ-
000147-XXXX-MB.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

       ON MOTION TO CERTIFY A QUESTION OF GREAT PUBLIC IMPORTANCE

PER CURIAM.

   We grant the motion to certify a question of great public importance.

    The supreme court has discretionary jurisdiction to review decisions of
the district courts which pass upon a question certified to be of great
public importance. Fla. R. App. P. 9.030(a)(2)(A)(v). The majority decision
passes upon such a question. We therefore certify the following question
to the supreme court as one of great public importance.

      Do witnesses appearing in a juvenile adjudicatory hearing by
      Zoom during a global pandemic constitute a per se violation
      of the defendant’s due process rights?

MAY, CIKLIN, and LEVINE, JJ., concur.

                           *          *           *
Not final until disposition of timely filed motion for rehearing.




                               2